Citation Nr: 0312209	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  95-09 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin rash as a 
residual of exposure to Agent Orange.

2.  Entitlement to service connection for headaches with 
memory loss.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an increased evaluation for residuals of a 
left hip injury, currently evaluated as 60 percent disabling.

5.  Entitlement to an effective date prior to March 8, 1989 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran had active service from February 1962 to January 
1964 and from March 1964 to January 1971.  This case comes to 
the Board of Veterans' Appeals (Board) from various RO 
decisions.  In March 1999, the Board remanded the case for 
additional action.  The issues now on appeal are listed on 
the cover page of the present remand.  In December 2002, the 
veteran informed the Board of his desire for a hearing before 
a Board member sitting at the RO (i.e., a Travel Board 
hearing).  His hearing request noted his desire to present 
new evidence at the hearing.  Under these circumstances, a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).  In view of the foregoing, the case is remanded for 
the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


